Title: From Alexander Hamilton to James McHenry, 31 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            NY. October 31. 99
          
          Upon examination I find that it is Mr. Richard Taylor and not Captain Edmund Taylor to whom Col. Parker refers in his letter of the twenty fifth instant. This gentleman is a Lieutenant—I must trouble you for the requisite information
          Enclosed are the inaccurately dated commissions &c
          With perfect respect
          Secretary of War
        